DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10, and 14-23 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/13/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) in view of Razroev (US #9,694,908), Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979).
Regarding claim 1, Tighe teaches a multirotor aircraft that is adapted for vertical take-off and landing, comprising a fuselage (202), a thrust producing units assembly (208) that is provided for producing thrust in operation (208 as seen in figure 2A, and Paragraph 20, lines 1-14), and a wing (204) that comprises: a portside half wing (204 as seen in figure 2A) and a starboard side half wing (204 as seen in figure 2A), each one of the portside and starboard side half wings comprising an inboard section (204, and 212 as seen in figure 2A, the inboard section is the section between the fuselage and the first boom that connects to the empennage) that is connected to the fuselage (202, and 204 as seen in figure 2A) and an outboard section (204 as seen in figure 2A) that forms a wing tip (204 as seen in figure 2A), wherein the inboard sections of the portside and starboard side half wings form a central wing region (204 as seen in figure 2A), wherein each one of the portside and starboard side half wings is connected in the region of its wing tip to an associated outboard wing pod (204, and 206 as seen in figure 2A), wherein each one of the associated outboard wing pods supports at least two non-tiltably mounted thrust producing units of the thrust producing units assembly that are provided for generating lift at least during vertical taking-off and landing (206, and 208 as seen in figure 2A, and Paragraph 20, lines 1-14), wherein the associated outboard wing pod of the portside half wing is provided with a first and a second thrust producing unit (206, and 208 as seen in figure 2A), the first thrust producing unit being arranged near a trailing edge of the portside half wing (206, and 208 as seen in figure 2A) and the second thrust producing unit being arranged near a leading edge of the portside half wing (206, and 208 as seen in figure 2A), wherein the associated outboard wing pod of the starboard side half wing is provided with a third and a fourth thrust producing unit (206, and 208 as seen in figure 2A), the third thrust producing unit being arranged near a trailing edge of the starboard side half wing (206, and 208 as seen in figure 2A) and the fourth thrust producing unit being arranged near a leading edge of the starboard side half wing (206, and 208 as seen in figure 2A), and wherein a thrust producing units sub-assembly of the thrust producing units assembly is provided in the central wing region near a trailing edge of the wing (As can be seen in figure 2A, the inner booms 212 that form the ends of the central region have booms with thrust units near the trailing edge of the wings) for generating lift at least during vertical taking-off and landing (As can be seen in figure 2A the thrust units on the first booms are vertically oriented), wherein at least one thrust producing unit of the thrust producing units assembly (210) is for generating forward thrust at least during cruise operation of the multirotor aircraft (210 as seen in figure 2A, and Paragraph 22, lines 1-3), wherein, the multirotor aircraft comprises an empennage (212, 216, and 218 as seen in figure 2A), and wherein the multirotor aircraft comprises a tail boom (212) that is connected to the fuselage (202, and 212 as seen in figure 2A), wherein the empennage is mounted to the tail boom (212, 216, and 218 as seen in figure 2A).  But, Tighe does not teach that the wing is a forward-swept wing, and that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft;  and the at least one thrust producing unit of the thrust producing units assembly that generates forward thrust is non-tiltably mounted to the empennage.
However, Razroev does teach that the wing is a forward-swept wing (As can be seen in figure 1A, the aircraft has a forward swept wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing be a forward-swept wing because Tighe and Razroev are both aircraft with thrust units mounted on booms at the wing tips.  The motivation for having the wing be a forward-swept wing is that it can help improve the maneuverability of the aircraft.  But, Razroev does not teach that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft;  and the at least one thrust producing unit of the thrust producing units assembly that generates forward thrust is non-tiltably mounted to the empennage.
However, Tighe (268) does teach that the at least one thrust producing unit of the thrust producing units assembly that generates forward thrust (103) is non-tiltably mounted to the empennage (103, and 105 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the forward thrust unit attached to the empennage because Tighe (267) and Tighe (268) are both aircrafts with propulsion units attached to the wings by booms.  The motivation for having the forward thrust unit attached to the empennage is that it allows the thrust unit to push the aircraft which helps to reduce the drag from the fuselage.  But Tighe (268) does not teach that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft.
However, Mikie does teach that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft (200, 204, and 212 as seen in figure 5B, and Paragraph 20, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the forward thrust unit inclined relative to the longitudinal axis because Tighe and Mikie are both aircrafts with propulsion units attached to the wings by booms.  The motivation for having the forward thrust unit inclined relative to the longitudinal axis is that it allows them to provide both lift and forward thrust.
Regarding claim 2, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 1, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe, the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of the thrust producing units sub- assembly (204, 208, and 212 as seen in figure 2A of Tighe) that is arranged near the trailing edge of the portside half wing (204, 208, and 212 as seen in figure 2A of Tighe), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 208, and 212 as seen in figure 2A of Tighe) that is arranged near the trailing edge of the starboard side half wing (204, 208, and 212 as seen in figure 2A of Tighe).
Regarding claim 3, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 1, wherein the thrust producing units sub-assembly comprises a non-tiltably mounted fifth thrust producing unit (210 of Tighe) that is arranged on a longitudinal axis of the aircraft (202, and 210 as seen in figure 2A of Tighe) in the central wing region (As can be seen in figure 2A of Tighe, the fifth thrust unit 210, is located between the first booms which form the edges of the central region) near a trailing edge of the forward swept wing (204, and 210 as seen in figure 2A of Tighe).
Regarding claim 7, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 1, wherein the wing tips of the portside half wing and the starboard side half wing are connected to winglets (204 as seen in figure 2A of Tighe).
Regarding claim 14, Tighe (267) as modified by Razroev, Tighe (268), and Mikie teach the multirotor aircraft of claim 1, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe (267), the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe (267) the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe (267) can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the portside half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the starboard side half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), further comprising laterally-spaced longitudinal booms that respectively form one of the associated inboard wing pods of the portside half wing and the starboard side half wing (212 as seen in figure 2A of Tighe (267)), wherein the empennage is mounted to the laterally-spaced longitudinal booms (212, 216, and 218 as seen in figure 2A of Tighe (267)).
Regarding claim 16, Tighe teaches a multirotor aircraft adapted for vertical take-off and landing, the multirotor aircraft comprising a fuselage (202), a thrust producing units assembly (208) for producing thrust in operation (208 as seen in figure 2A, and Paragraph 20, lines 1-14), and a wing (204) comprising a portside half wing (204 as seen in figure 2A) and a starboard side half wing (204 as seen in figure 2A), each of the portside and starboard side half wings comprising an inboard section (204, and 212 as seen in figure 2A, the inboard section is the section between the fuselage and the first boom that connects to the empennage) connected to the fuselage (202, and 204 as seen in figure 2A) and an outboard section (204 as seen in figure 2A) forming a wing tip (204 as seen in figure 2A), wherein the inboard sections of the portside and starboard side half wings form a central wing region (204 as seen in figure 2A), wherein each of the portside and starboard side half wings is connected in the region of its wing tip to an associated longitudinally extending outboard wing pod (204, and 206 as seen in figure 2A), wherein the associated outboard wing pod of the portside half wing is provided with a first and a second non-tiltably mounted thrust producing unit for generating lift at least during vertical taking-off and landing (206, and 208 as seen in figure 2A, and Paragraph 20, lines 1-14), the first thrust producing unit being arranged adjacent a trailing edge of the portside half wing (204, 206, and 208 as seen in figure 2A) and the second thrust producing unit being arranged in-front of the first 7Serial No. 16/701,778Atty. Dkt. No. EUR1017PUSAReply to Office Action of January 26, 202203BD0559/USthrust producing unit adjacent a leading edge of the portside half wing (204, 206, and 208 as seen in figure 2A), wherein the associated outboard wing pod of the starboard side half wing is provided with a third and a fourth non-tiltably mounted thrust producing unit for generating lift at least during vertical taking-off and landing (206, and 208 as seen in figure 2A, and Paragraph 20, lines 1-14), the third thrust producing unit being arranged adjacent a trailing edge of the starboard side half wing (204, 206, and 208 as seen in figure 2A) and the fourth thrust producing unit being arranged longitudinally in-front of the third thrust producing unit adjacent a leading edge of the starboard side half wing (204, 206, and 208 as seen in figure 2A), wherein a thrust producing units sub-assembly of the thrust producing units assembly is provided in the central wing region near a trailing edge of the wing (As can be seen in figure 2A, the inner booms 212 that form the ends of the central region have booms with thrust units near the trailing edge of the wings) for generating lift at least during vertical taking-off and landing (As can be seen in figure 2A the thrust units on the first booms are vertically oriented); wherein at least one thrust producing unit of the thrust producing units assembly (210) is for generating forward thrust at least during cruise operation of the multirotor aircraft (210 as seen in figure 2A, and Paragraph 22, lines 1-3); wherein, the multirotor aircraft comprises an empennage (212, 216, and 218 as seen in figure 2A), and wherein the multirotor aircraft comprises a tail boom (212) connected to the fuselage (202, and 212 as seen in figure 2A), wherein the empennage is mounted to the tail boom (212, 216, and 218 as seen in figure 2A).  But Tighe does not teach that the wing is a forward-swept wing, and that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft;  and the at least one thrust producing unit of the thrust producing units assembly that generates forward thrust is non-tiltably mounted to the empennage.
However, Razroev does teach that the wing is a forward-swept wing (As can be seen in figure 1A, the aircraft has a forward swept wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing be a forward-swept wing because Tighe and Razroev are both aircraft with thrust units mounted on booms at the wing tips.  The motivation for having the wing be a forward-swept wing is that it can help improve the maneuverability of the aircraft.  But, Razroev does not teach that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft;  and the at least one thrust producing unit of the thrust producing units assembly that generates forward thrust is non-tiltably mounted to the empennage.
However, Tighe (268) does teach that the at least one thrust producing unit of the thrust producing units assembly that generates forward thrust (103) is non-tiltably mounted to the empennage (103, and 105 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the forward thrust unit attached to the empennage because Tighe (267) and Tighe (268) are both aircrafts with propulsion units attached to the wings by booms.  The motivation for having the forward thrust unit attached to the empennage is that it allows the thrust unit to push the aircraft which helps to reduce the drag from the fuselage.  But Tighe (268) does not teach that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft.
However, Mikie does teach that the forward thrust generating unit is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft (200, 204, and 212 as seen in figure 5B, and Paragraph 20, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the forward thrust unit inclined relative to the longitudinal axis because Tighe and Mikie are both aircrafts with propulsion units attached to the wings by booms.  The motivation for having the forward thrust unit inclined relative to the longitudinal axis is that it allows them to provide both lift and forward thrust.
Regarding claim 17, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 16, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe, the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of the thrust producing units sub-assembly (204, 208, and 212 as seen in figure 2A of Tighe) that is arranged near the trailing edge of the portside half wing (204, 208, and 212 as seen in figure 2A of Tighe), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 208, and 212 as seen in figure 2A of Tighe) that is arranged near the trailing edge of the starboard side half wing (204, 208, and 212 as seen in figure 2A of Tighe).
Regarding claim 17, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 16, wherein the thrust producing units sub-assembly comprises a non-tiltably mounted fifth thrust producing unit (210 of Tighe) that is arranged on a longitudinal axis of the aircraft (202, and 210 as seen in figure 2A of Tighe) in the central wing region (As can be seen in figure 2A of Tighe, the fifth thrust unit 210, is located between the first booms which form the edges of the central region) near a trailing edge of the forward-swept wing (204, and 210 as seen in figure 2A of Tighe).
Regarding claim 22, Tighe (267) as modified by Razroev, Tighe (268), and Mikie teach the multirotor aircraft of claim 16, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe (267), the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe (267) the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe (267) can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the portside half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the starboard side half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), further comprising laterally-spaced longitudinal booms that respectively form one of the associated inboard wing pods of the portside half wing and the starboard side half wing (212 as seen in figure 2A of Tighe (267)), wherein the empennage is mounted to the laterally-spaced longitudinal booms (212, 216, and 218 as seen in figure 2A of Tighe (267)).
Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) , Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 1 above, and further in view of Rutan (US #5,975,464).
Regarding claim 4, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 1, but does not teach that the outboard section of the portside half wing is upwardly inclined by a predetermined positive dihedral angle relative to the inboard section of the portside half wing, and the outboard section of the starboard side half wing is upwardly inclined by the predetermined positive dihedral angle relative to the inboard section of the starboard side half wing.  However, Rutan does teach that the outboard section of the portside half wing is upwardly inclined by a predetermined positive dihedral angle relative to the inboard section of the portside half wing (28 as seem in figures 1, and 2), and the outboard section of the starboard side half wing is upwardly inclined by the predetermined positive dihedral angle relative to the inboard section of the starboard side half wing (28 as seem in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the outboard wing sections at a positive dihedral angle relative to the inboard sections because Tighe and Rutan are both aircrafts with booms extending from the wings.  The motivation for having the outboard wing sections at a positive dihedral angle relative to the inboard sections is that dihedral wings help to provide additional roll stability.
Regarding claim 5, Tighe as modified by Razroev, Tighe (268), Mikie and Rutan teaches the multirotor aircraft of claim 4, but Tighe does not teach that the predetermined positive dihedral angle has a value that lies in a range from 0 ° to 60°.  However, Rutan does teach that the predetermined positive dihedral angle has a value that lies in a range from 0 ° to 60° (28 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the dihedral angle be between 0 and 60 degrees because Tighe and Rutan are both aircrafts with booms extending from the wings.  The motivation for having the dihedral angle be between 0 and 60 degrees is that allows the roll performance of the wing to be improved while not substantially limiting the lift generated.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) , Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 1 above, and further in view of Ramerth (US #5,320,282).
Regarding claim 6, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 1, but does not teach that the inboard section of the portside half wing and the inboard section of the starboard side half wing are connected to the fuselage at a lower region of the fuselage, and wherein the wing tips of the portside half wing and the starboard side half wing are in height direction of the multirotor aircraft arranged at a height that corresponds to an upper region of the fuselage.  However, Ramerth does teach that the inboard section of the portside half wing and the inboard section of the starboard side half wing are connected to the fuselage at a lower region of the fuselage (10, and 11 as seen in figure 1), and wherein the wing tips of the portside half wing and the starboard side half wing are in height direction of the multirotor aircraft arranged at a height that corresponds to an upper region of the fuselage (10, and 11 as seen in figure 1, while the wing tip of the port side wing is not explicitly shown in figure 1 the starboard tip is shown and there is no indication that the wings of the aircraft are asymmetrical).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing mounted to a lower portion of the fuselage with the wing tips at a height in an upper portion of the fuselage because Tighe and Ramerth are both rotor driven aircraft.  The motivation for having the wing mounted to a lower portion of the fuselage with the wing tips at a height in an upper portion of the fuselage is that it helps to improve the roll stability of the wings.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908), Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 1 above, and further in view of Malvestuto Jr. (PGPub #2004/0065772).
Regarding claim 8, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 1, but does not teach that at least the first and third thrust producing units and/or at least one thrust producing unit of the thrust producing units sub-assembly are provided with associated shroudings.  However, Malvestuto does teach that at least the first and third thrust producing units and/or at least one thrust producing unit of the thrust producing units sub-assembly are provided with associated shroudings (108, and 120 as seen in figure 1C, and as can be seen in figure 10 the partially shrouded rotors can be on each wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and third rotors provided with a shrouding because Tighe and Malvestuto are both aircrafts with rotors mounted on the wings.  The motivation for having the first and third rotors provided with a shrouding is that it helps to protect the rotors.
Regarding claim 9, Tighe as modified by Razroev, Tighe (268), and Mikie, Malvestuto teach the multirotor aircraft of claim 8, but Tighe does not teach that at least one of the associated shroudings is a partial shrouding.  However, Malvestuto does teach that at least one of the associated shroudings is a partial shrouding (108, and 120 as seen in figure 1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shrouding be a partial shrouding because Tighe and Malvestuto are both aircrafts with rotors mounted on the wings.  The motivation for having the shrouding be a partial shrouding is that it helps to provide protection to the rotor while also limiting the additional weight that is added to the aircraft.
Regarding claim 10, Tighe as modified by Razroev, Tighe (268), Mikie, and Malvestuto teaches the multirotor aircraft of claim 8, but Tighe does not teach that the associated shroudings are formed by the forward-swept wing.  However, Malvestuto does teach that the associated shroudings are formed by the forward-swept wing (108, and 120 as seen in figure 1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shroudings formed by the wing because Tighe and Malvestuto are both aircrafts with rotors mounted on the wings.  The motivation for having the shroudings formed by the wing is that it helps to save weight by both reducing the weight of the wings and not requiring additional structures for the shrouding.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908), Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 1 above, and further in view of Piedmonte et al. (US #10,676,176).
Regarding claim 15, Tighe (267) as modified by Razroev, Tighe (268), and Mikie teach the multirotor aircraft of claim 1, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe (267), the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe (267) the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe (267) can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the portside half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the starboard side half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), but Tighe (267) does not teach laterally-spaced longitudinal booms that respectively form one of the associated outboard wing pods of the portside half wing and the starboard side half wing, wherein the empennage is mounted to the lateral booms.
However, Piedmonte does teach laterally-spaced longitudinal booms that respectively form one of the associated outboard wing pods of the portside half wing and the starboard side half wing (104, and 112 as seen in figure 8B), wherein the empennage is mounted to the lateral booms (112, and 114 as seen in figure 8B).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the empennage attached to the outboard wing pods because Tighe and Piedmonte are both aircraft with booms extending from the wings.  The motivation for having the empennage attached to the outboard wing pods is that it allows for the empennage to be as large as possible while still being supported at both ends.
Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) , Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 16 above, and further in view of Rutan (US #5,975,464).
Regarding claim 19, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 16, but does not teach that the outboard section of the portside half wing is upwardly inclined by a predetermined positive dihedral angle relative to the inboard section of the portside half wing, and the outboard section of the starboard side half wing is upwardly inclined by the predetermined positive dihedral angle relative to the inboard section of the starboard side half wing.  However, Rutan does teach that the outboard section of the portside half wing is upwardly inclined by a predetermined positive dihedral angle relative to the inboard section of the portside half wing (28 as seem in figures 1, and 2), and the outboard section of the starboard side half wing is upwardly inclined by the predetermined positive dihedral angle relative to the inboard section of the starboard side half wing (28 as seem in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the outboard wing sections at a positive dihedral angle relative to the inboard sections because Tighe and Rutan are both aircrafts with booms extending from the wings.  The motivation for having the outboard wing sections at a positive dihedral angle relative to the inboard sections is that dihedral wings help to provide additional roll stability.
Regarding claim 20, Tighe as modified by Razroev, Tighe (268), Mikie and Rutan teaches the multirotor aircraft of claim 19, but Tighe does not teach that the predetermined positive dihedral angle has a value that lies in a range from 0 ° to 60°.  However, Rutan does teach that the predetermined positive dihedral angle has a value that lies in a range from 0 ° to 60° (28 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the dihedral angle be between 0 and 60 degrees because Tighe and Rutan are both aircrafts with booms extending from the wings.  The motivation for having the dihedral angle be between 0 and 60 degrees is that allows the roll performance of the wing to be improved while not substantially limiting the lift generated.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) , Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 16 above, and further in view of Ramerth (US #5,320,282).
Regarding claim 21, Tighe as modified by Razroev, Tighe (268), and Mikie teaches the multirotor aircraft of claim 16, but does not teach that the inboard section of the portside half wing and the inboard section of the starboard side half wing are connected to the fuselage at a lower region of the fuselage, and wherein the wing tips of the portside half wing and the starboard side half wing are in height direction of the multirotor aircraft arranged at a height that corresponds to an upper region of the fuselage.  However, Ramerth does teach that the inboard section of the portside half wing and the inboard section of the starboard side half wing are connected to the fuselage at a lower region of the fuselage (10, and 11 as seen in figure 1), and wherein the wing tips of the portside half wing and the starboard side half wing are in height direction of the multirotor aircraft arranged at a height that corresponds to an upper region of the fuselage (10, and 11 as seen in figure 1, while the wing tip of the port side wing is not explicitly shown in figure 1 the starboard tip is shown and there is no indication that the wings of the aircraft are asymmetrical).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing mounted to a lower portion of the fuselage with the wing tips at a height in an upper portion of the fuselage because Tighe and Ramerth are both rotor driven aircraft.  The motivation for having the wing mounted to a lower portion of the fuselage with the wing tips at a height in an upper portion of the fuselage is that it helps to improve the roll stability of the wings.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908), Tighe et al. (PGPub #2018/0105268), and Mikie et al. (PGPub #2021/0001979) as applied to claim 16 above, and further in view of Piedmonte et al. (US #10,676,176).
Regarding claim 23, Tighe (267) as modified by Razroev, Tighe (268), and Mikie teach the multirotor aircraft of claim 16, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe (267), the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe (267) the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe (267) can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the portside half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the starboard side half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), but Tighe (267) does not teach laterally-spaced longitudinal booms that respectively form one of the associated outboard wing pods of the portside half wing and the starboard side half wing, wherein the empennage is mounted to the lateral booms.
However, Piedmonte does teach laterally-spaced longitudinal booms that respectively form one of the associated outboard wing pods of the portside half wing and the starboard side half wing (104, and 112 as seen in figure 8B), wherein the empennage is mounted to the lateral booms (112, and 114 as seen in figure 8B).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the empennage attached to the outboard wing pods because Tighe and Piedmonte are both aircraft with booms extending from the wings.  The motivation for having the empennage attached to the outboard wing pods is that it allows for the empennage to be as large as possible while still being supported at both ends.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647